Title: From Thomas Jefferson to Benjamin Williams, 10 January 1808
From: Jefferson, Thomas
To: Williams, Benjamin


                  
                     Sir 
                     
                     Washington Jan. 10. 08.
                  
                  I recieved a few days ago your favor of Dec. 20. covering an Address from the General assembly of North Carolina, and I now take the liberty of returning an answer through the same channel. not knowing whether the legislature may still be in session when this gets to hand, I must ask the favor of you, should they be separated, of communicating it to them in such way as you shall think will be most acceptable to them. I pray you to accept the assurances of my high consideration and respect.
                  
                     Th: Jefferson 
                     
                  
               